Exhibit23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on Forms S−4 (File No. 333-161075), on Form S−3 (File No.333-174001), and Form S−8 (File No.333-164262) of Cambium Learning Group, Inc. of our report dated March 2, 2016, relating to the consolidated financial statements appearing in this Annual Report on Form 10-K of Cambium Learning Group, Inc. for the year ended December31, 2015. /s/ Whitley Penn LLP Dallas, Texas March2, 2016
